Citation Nr: 0013007	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of tongue injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
tongue condition, status post laceration, with a 
noncompensable evaluation effective from March 13, 1997.  

The Board notes that the veteran also timely filed a notice 
of disagreement to the October 1998 rating decision that 
denied a compensable evaluation for service-connected 
fracture of the right mandibular anterior alveolus, and to 
the February 1998 rating decision that denied service 
connection for loss of teeth #2, 16, 17, 18, 19, 30, and 31, 
as secondary to service-connected mandibular fracture.  A 
statement of the case was issued in April 1999.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, 
a timely filed substantive appeal.  38 C.F.R. § 20.200 
(1999).  A substantive appeal must either indicate that the 
appeal is being perfected as to all issues addressed in the 
statement of the case, or must specifically identify the 
issues appealed.  38 C.F.R. § 20.202 (1999).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mailed the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  Therefore, to timely perfect 
his appeal, the veteran needed to submit a substantive appeal 
prior to October 1999 for the claim for an increased 
evaluation for service-connected mandibular fracture, and 
prior to February 2000 for the claim for service connection 
for loss of teeth.  The record contains no submission by the 
veteran within this period, which could be found to be a 
substantive appeal on these issues.  The RO has not certified 
the issues to the Board for appeal, and they are not 
currently before the Board.

The Board notes that the veteran also timely perfected an 
appeal on the issue of an increased evaluation for service-
connected right ear hearing loss.  In January 1996, the Board 
granted service connection for left ear hearing loss and 
remanded the issue of entitlement to an increased evaluation 
for service-connected right ear hearing loss for reevaluation 
of bilateral hearing loss.  By rating decision in December 
1996, the RO granted an increased evaluation of 30 percent 
for service-connected bilateral hearing loss, effective 
September 23, 1991.  By statement, received in July 1999, the 
veteran indicated that he was satisfied with the evaluation 
of his service-connected bilateral hearing loss and wished to 
withdraw his appeal to the Board.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204(b) (1999).  
Therefore, the issue of entitlement to an increased 
evaluation for service-connected bilateral hearing loss is 
not before the Board.


FINDING OF FACT

The veteran's service-connected residuals of a tongue 
laceration are manifested by a scar, deformation of the 
tongue, numbness over the scar, and partial loss of taste at 
the anterior portion of the tongue.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for service-
connected residuals of a tongue laceration have been met; the 
criteria for an evaluation in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.87a, 4.114, 4.118, Diagnostic Codes 6276, 7200, 7202, 
7800, 7804 (1999)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records report that he was 
involved in an automobile accident in April 1969 and 
sustained multiple head and facial injuries, including 
laceration of the anterior tongue.  The physician noted that 
the laceration was partially through-and-through and involved 
all but the left one-centimeter border of the tongue.  

In March 1997, the veteran filed an initial claim for VA 
benefits for service connection for an injury to his tongue, 
which the veteran reported was cut off and reattached.  By 
rating decision in September 1997, the RO granted service 
connection for a tongue condition, status post laceration 
with a noncompensable evaluation, effective from March 13, 
1997.  

In his notice of disagreement, received in October 1997, the 
veteran stated that he lost control of his tongue at times.  
He reported that he would bite his tongue and that his speech 
became slurred.  He noted that his sense of taste had also 
been affected.  

A VA dental examination was conducted in December 1997.  The 
examiner reported a diagnosis of loss of sense of taste over 
the anterior one-third of the veteran's tongue due to a nerve 
injury, incurred in an inservice automobile accident.  

A second VA examination was also conducted in December 1997, 
specifically for the sense of smell and taste, and the 
examiner noted review of the veteran's claims file.  The 
examiner noted no mention of taste or smell disorder in the 
medical notes during active duty.  Physical examination 
revealed a macerated tongue in the anterior portion and 
indication that the veteran bit his tongue frequently.  
The examiner noted that specific testing for taste and smell 
was not conducted, but the veteran's complaints of loss of 
taste were persistent.  The examiner provided diagnoses of 
loss of taste on the anterior third of the tongue, due to 
damage done during a car accident, and unexplained abnormal 
smell reported by veteran.  

A VA fee basis examination was conducted in August 1998.  A 
history of a painful tongue-biting habit, numbness of the 
anterior portion of the tongue, and loss of taste sensation 
of the anterior tongue was reported.  The examiner noted that 
the veteran's speech was clear and succinct and the veteran 
appeared to have adapted to his tongue injury quite well, at 
least as evidenced by normal speech pattern.  Physical 
examination revealed normal movement patterns of the tongue, 
with scar tissue and deformation of the tongue.  The examiner 
noted an excessive skin fold on the left anterolateral 
portion of the tongue, with no signs of recent injury.  

A VA fee basis examination for complaints of numbness and 
poor taste at tip of the tongue was conducted in August 1998.  
The examiner noted a history of a motor vehicle accident in 
1969, resulting in laceration with near loss of the tip of 
the tongue.  The veteran reported numbness and diminished 
taste since that injury.  Taste stimuli was delivered to the 
anterior portion of the tongue, and the veteran was able to 
taste salt, vinegar and sugar.  The veteran reported that the 
taste sensation was somewhat diminished.  The examiner 
provided a diagnosis of status post tongue laceration with 
partial loss of taste at the anterior most portion of the 
tongue.  

At a hearing before an RO hearing officer in April 1999, the 
veteran testified that he was not currently receiving any 
treatment for his tongue condition.  He stated that he lost 
control of his tongue and bit it a lot.  Transcript, p. 1.  
The veteran reported that it was very difficult for him to 
taste food, and this was causing problems in his relationship 
with his spouse.  Transcript, pp. 1-2.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Under the Schedule complete loss of sense of taste warrants a 
10 percent evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 
6276.  Loss of whole or part of the tongue warrants a 30 
percent evaluation with marked speech impairment, a 60 
percent evaluation for loss of one-half or more, and a 100 
percent evaluation with inability to communicate by speech.  
38 C.F.R. § 4.114, Diagnostic Code 7202.  Injuries of the 
mouth are evaluated as for disfigurement and impairment of 
function of mastication.  38 C.F.R. § 4.114, Diagnostic Code 
7200.  Disfiguring scars of the head, face, or neck are 
noncompensable if slight.  A 10 percent evaluation is 
warranted if moderate and disfiguring, a 30 percent 
evaluation if severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, and 
a 50 percent evaluation if complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Superficial scars, which are tender 
and painful on objective demonstration, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The evidence preponderates against a compensable evaluation 
for loss of sense of taste.  Although the veteran has 
reported diminished sensation for tastes on the anterior 
portion of his tongue, a compensable evaluation is warranted 
only for complete loss of the sense of taste.  Taste stimuli 
testing in August 1998 noted that the veteran was able to 
taste salt vinegar and sugar.  The veteran has not contended 
that he has a complete loss of sense of taste.  Similarly, 
there is no evidence of record that the veteran has suffered 
a loss of whole or part of his tongue.  The veteran's service 
medical records note that the laceration was 
through-and-through, but the left border of the tongue 
remained intact.  

Although the veteran's scar of the tongue is not disfiguring, 
the Board finds that the evidence does not preponderate 
against a 10 percent evaluation for a tender and painful 
scar.  The VA examiner in December 1997 noted that there was 
evidence that the veteran bit his tongue frequently and the 
veteran reported numbness over the area of the scar.  The VA 
examiner in August 1998 noted scar tissue and deformation of 
the tongue.  The Board finds that this symptomatology most 
closely approximates the criteria for a 10 percent evaluation 
under Diagnostic Codes 7200 and 7804.  


ORDER

Entitlement to an initial 10 percent evaluation for service-
connected residuals of a tongue injury is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

